                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

BRANDON·KULHANEK,                                         )
                                                          )
                  Plaintiff,                              )
                                                          )
           v.                                             )           No. 4:17-CV-2431 JAR
                                                          )
CINDY GRIFFITH, et al.,                                   )
                                                          )
                  Defendants,                             )

                                     MEMORANDUM AND ORDER

         Before the Court is defendants' motion for extension of time to respond to plaintiffs first

set of interrogatories. Also before the Court is plaintiffs motion to compel defendants' answers

to his first set of interrogatories, as well as his motion for subpoena duces tecum.

         After reviewing the briefing before the Court, for good cause shown1, the Court will grant

defendants' motion for extension of time to answer plaintiffs first set of interrogatories.

Defendants' answers to plaintiffs interrogatories shall be due to plaintiff no later than June 24,

2019. Any party's failure to adhere to the discovery schedule in this matter could result in

sanctions, including dismissal, entry of default judgment or any other sanction that the Court

deems just. Because the Court is granting defendant's motion for extension of time to answer

plaintiffs interrogatories, plaintiffs motion to compel answers to his interrogatories will be
    -
denied without prejudice.

        Next the Court turns to plaintiffs motion for subpoena duces tecurn. In his motion

plaintiff seeks an order from the Court requiring defendants to preserve video evidence of him

from two-house taken at Potosi Correctional Center during the period from February 1, 2017

1
 Defendants' counsel indicates that she neglected to calendar the response date for plaintiffs interrogatories, and
when she realized her error, she was unable to retrieve her case file due to the tornado that impacted her office
facilities at the State Capitol. Counsel has not made a prior request for extension of time to respond to discovery.
 through November 30, 2017. Plaintiff also seeks video evidence from one-house from May 1,

 2019 through May 30, 2019. Further, the plaintiff seeks any hand-held ·video evidence of

 plaintiff in his cell be pre&erved.

         Under Federal Rule of Civil Procedure 37(e), each party to· litigation is required to

 preserve evidence, electronic or otherwise, reasonably anticipated for use in or requested for use

 in litigation. Loss of such evidence, after failure to take reasonable steps to preserve, can result in

 sanctions if a party can show prejudice and a finding that the other party acted with intent to

 deprive the party seeking such evidence. See Fed.R.Civ.P.37(e). The proper form for seeking

 such evidence from a party is through a request for production pursuant to Fed.R.Civ.P.34 rather

 than a request to the Court for subpoena. Therefore, plaintiffs request for subpoena duces tecum

 will be denied.

        Accordingly,

        IT IS HEREBY ORDERED that defendants' motion for extension of time to respond to

 plaintiffs request for interrogatories [Doc. #35] is GRANTED .. Defendants' answers to

 plaintiffs interrogatories is due to plaintiff no later than June 24, 2019.

        IT IS FURTHER ORDERED that plaintiffs motion to compel defendants' answers to

. interrogatories [Doc. #34] is DENIED without prejudice.

        IT IS FURTHER ORDERED that plaintiffs motion for subpoena duces tecum [Doc.

 #33] is DENIED.

        Dated t h i s ~ of May, 2019.



                                                    JO    . ROSS
                                                    UNI ED STATES DISTRICT JUDGE




                                                   2
